Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marvin Marco Graham seeks to appeal the district court’s order denying his motion to amend his 28 U.S.C.A. § 2255 (West Supp.2009) motion to vacate. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). “A denial of a motion to amend a complaint is not a final order, nor is it an appealable interlocutory or collateral order.” Bridges v. Dep’t of Md. State Police, 441 F.3d 197, 206 (4th Cir. 2006). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in *329the materials before the court and argument would not aid the decisional process.

DISMISSED.